Bond, Schoeneck & King, PLLC v V & J Holding Cos., Inc. (2022 NY Slip Op 01653)





Bond, Schoeneck & King, PLLC v V & J Holding Cos., Inc.


2022 NY Slip Op 01653


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


149 CA 21-00460

[*1]BOND, SCHOENECK & KING, PLLC, PLAINTIFF-RESPONDENT,
vV & J HOLDING COMPANIES, INC., & J NATIONAL ENTERPRISES, LLC, & J UNITED ENTERPRISES, LLC, AND & J EMPLOYMENT SERVICES, INC., DEFENDANTS-APPELLANTS.


SCHRODER, JOSEPH & ASSOCIATES, LLP, BUFFALO (LINDA H. JOSEPH OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
BOND SCHOENECK & KING, PLLC, BUFFALO (MITCHELL J. BANAS, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Dennis Ward, J.), entered February 16, 2021. The order, among other things, denied in part defendants' motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 4, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court